Citation Nr: 0333955	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1974.

The instant appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Louis, Missouri, which denied a claim for 
service connection for dysthymia.  In a rating decision less 
than one year earlier, in July 1999, service connection had 
previously been denied for dysthymia.  However, subsequent to 
the July 1999 rating decision, the service medical records 
were associated with the claims folders.  The service medical 
records showed that the veteran had been assessed by medical 
personnel in service for psychological reasons.  This timely 
submission of new and material evidence prevented the RO's 
July 1999 decision from becoming final.  See 38 C.F.R. 
§ 3.156(b) (2003); Muehl v. West, 13 Vet. App. 159 (1999).

The Board of Veterans' Appeals (Board) notes that the veteran 
filed a claim for service connection for post-traumatic 
stress disorder (PTSD) which was denied by the RO in 
September 2000.  As a review of the September 2000 Notice of 
Disagreement does not clearly show that the veteran appealed 
the denial of PTSD, it will not be addressed here.  
Subsequent to that denial, new regulations were enacted which 
pertain to PTSD claims based on personal assault.  Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (March 7, 2002).  Some of the 
veteran's contentions might be construed as claims for 
service connection for PTSD based on personal assault.  See 
38 C.F.R. § 3.304(f)(3).  Accordingly, this matter is 
referred to the RO for whatever action it deems appropriate. 


REMAND

The veteran has requested, in February 2000 and again in 
October 2000, that the VA obtain records of treatment between 
1995 and 1997 from the VAMC in Martinsburg, West Virginia.  A 
review of the claims folders does not reveal any treatment 
records which were developed at that facility.  As VA records 
are considered to be constructively included within the 
record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also Dunn v. 
West, 11 Vet. App. 462 (1998).

In addition, the veteran has identified several non-VA 
medical facilities which may have records relevant to his 
claim:  Washington County Hospital in Hagerstown, Maryland 
and LaPort Hospital in LaPort, Indiana.  A review of the 
claims folders does not reveal any treatment records which 
were developed at those facilities.  VA's duty to assist 
requires that it make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

Finally, the Board notes and acknowledges that the RO 
notified the veteran of the provisions of the VCAA by way of 
a letter dated in January 2001 and indicated that if he did 
not submit the requested evidence within 60 days of the 
letter, his claim would be adjudicated.  However, a recent 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated a less than one year response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
similar conclusion to one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for a response.  Since 
this case is being returned to the RO for additional 
evidentiary development, the RO will have an opportunity to 
address this matter.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all records of 
inpatient or outpatient treatment 
provided to the veteran at the VA medical 
facility in Martinsburg, West Virginia, 
from 1995 to the present.  

2.  The RO should obtain all records of 
inpatient or outpatient treatment 
provided to the veteran at:
(a) LaPort Hospital, LaPort, Indiana 
in April 1995; and
(b) Washington County Hospital, 251 
E. Antietam St., Hagerstown, MD, 
21740-5771, in 1994 and 1995.

3.  In addition to the development 
requested above, the RO should ensure 
that all VCAA notice and assistance 
obligations had been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  

When the development request has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




